Electronically Filed
                                                                       Supreme Court
                                                                       SCMF-XX-XXXXXXX
                                                                       01-MAY-2019
                                                                       03:57 PM
                                  SCMF-XX-XXXXXXX

                   SUPREME COURT OF THE STATE OF HAWAI#I


                             In the Matter of the
                 FEBRUARY 2019 EXAMINATION FOR ADMISSION
                    TO THE BAR OF THE STATE OF HAWAI#I


              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION

             The applicants listed below are hereby notified that each has passed the

February 2019 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Chad Ken Lee Au                                  Sarah Marie Hoff
Wesley George Barr                               Nicole Kulenic Hudspeth
Marcos Rafael Bendana                            Thomas Joseph Hughes
Aaron James Burnett                              Anita Helene Segalstad Hurlburt
Shannon Kele Calt                                Todd Karl Jenson
Catherine Rae Carbajal                           Kristen Lee Johns
Michelle Kristine Correia                        Jeanine Edythe Jones
Edward Hall Cross                                Paul William Keoki Judd
Nathaniel Dang                                   Julia Yuri Kaneshiro
David Val Duperrault                             Christine Reiko Ogawa Karamatsu
Sabrina Rose Kamakakaulani Gramberg              Kasie Koyo Kashimoto
Garrett Isaiah Halydier                          Diana Young Kim
Seongwu Han                                      Rich Choi Kuhlmann
David Layne Hart                                 Spencer Jeki Lau
John Michael Haushalter                          Cheryl Josie Lee
David Stuart Hendrickson                         Grace Unhae Lee

                                          -1-
Jeffrey Raymond Liebenguth                        James Robert Terry
Kimberly Ruth Lucas                               Gavin Ken Weng Tom
Martin Joseph Malloy                              Casey Marie Tong
Jeanilou Grace Torrado Maschhoff                  David John Tubman
Adam Nicholas Miller                              Michael Downing Turner
Herbert Hideo Sook-Gi Mukai                       Lindsey Noelani Ursua
Khanh Van Nguyen                                  Alayna Lahela Usui
Kodai Sinclair Okano                              Marc Jeffrey Victor
Jesko Philip Onken                                Chantrelle Ann Melenani Waialae
Lane Kaiwi Tam Opulauoho                          Rachel Marie Weckhorst Espejo
Annika Brooke Kaufman Perkins                     Ashlyn Leigh Whitbeck
Vincent Gerald Raboteau, II                       Lindsey Leigh Bowman Wilson
Adriana Inocencia Reyes-Villanueva                Monika Marie Wurlitzer
Rae Shih                                          Christina Mei Lin Yee
Ryan Kkf Soon                                     Eric Wee Keong Kekoa Yuen
Jay Toger Swanson                                 Jamie Beth Zaffino
Jason Sanjuro Takenouchi                          Mark Allen Ziebold


       Each applicant is reminded that, until he or she has met all other requirements as

set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme

Court of the State of Hawai#i, that applicant may not engage in the practice of law in this

jurisdiction.

                DATED: Honolulu, Hawai#i, May 1, 2019.

                                   BOARD OF EXAMINERS

                                   By:    /s/ Rochelle R.T. Kaui

                                          Its Secretary




                                            -2-